DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 4 March 2021.
Claims 1 – 6 are pending and examined below. 
	
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 February 2019, 9 July 2019, 19 September 2019, and 17 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation “a first posture changing unit that changes a posture of the boxes to a first posture”.  The closest prior art, Yokota et al. (US 2015/0298842 A1) and Tatsuoka et al. (JP 2005 145558 A), both disclose Applicant’s invention except claimed limitation.  Both Yokota and Tatsuoka disclose a case forming, packing, and sealing apparatus comprising a cardboard box handling area and a product handling area as claimed wherein the cardboard box handling area has an accommodating unit; a case forming unit; a product receiving unit; and a second posture changing unit, and the product handling area has a product aligning unit and a product inserting unit.  The difference between the references of Yokota and Tatsuoka and Applicant’s invention is that in both Yokota and Tatsuoka the case forming unit opens the case forming sheets into a square tubular shape already in the first posture wherein in Applicant’s invention, the case forming unit opens the case forming sheets into a square tubular shape and then .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        7 May 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731